OPINION AND ORDER
The Inquiry Tribunal petitioned this Court on September 20, 1990, to temporarily suspend respondent, Stephen R. Bodell, from the practice of law, pursuant to SCR 3.165, based on felony convictions for two counts of failure to file a Kentucky Income Tax Return. KRS 141.180(4). Upon his failure to respond to this Court’s show cause order of November 21, 1990, respondent was ordered temporarily suspended from the practice of law in the Commonwealth on February 8, 1991.
The Inquiry Tribunal on September 9, 1991, filed a motion requesting issuance of an order requiring respondent to show cause why this Court should not hold him in contempt of our order of temporary suspension. The basis for this motion was information in an investigative report which contained allegations by two former clients of respondent, Jewell Warford and Charles D. McCarty, claiming that respondent had prepared pleadings in pending cases for their signature following his suspension. An order entered March 6, 1992, directed respondent to appear before this Court on March 30, Í992, to show cause why he should not be held in contempt for continuing to practice law in violation of this Court’s order of temporary suspension.
Petitioner was present at the March 30, 1992, hearing, by counsel, and testified that respondent satisfactorily received service of this Court’s March, 1992, show cause order in that certified mail delivery was made to the same address as given by respondent to the Court of Appeals for his pending criminal appeal, Case Number, 90-CA-1927-MR. Respondent did not appear at the hearing.
After examining the record we find respondent, Stephen R. Bodell, has willfully violated the February 18, 1991, temporary suspension order.
Accordingly, it is adjudged that respondent, Stephen R. Bodell, is in contempt of this Court for continuing to practice law in violation of this Court’s order of temporary suspension. For this contempt respondent is fined $250.00, plus all costs pertaining to this proceeding.
The Sheriff shall serve the order for payment of the fine.
All concur.
ENTERED May 14, 1992.
/s/ Robert F. Stephens Chief Justice